J. S61010/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                  v.                     :
                                         :
MARK THOMAS VORON,                       :         No. 1876 WDA 2013
                                         :
                       Appellant         :


         Appeal from the Judgment of Sentence, October 25, 2013,
          in the Court of Common Pleas of Westmoreland County
             Criminal Division at No. CP-65-CR-0001926-2012


BEFORE: FORD ELLIOTT, P.J.E., WECHT AND STRASSBURGER,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED OCTOBER 14, 2014

     Appellant, Mark Thomas Voron, appeals from the judgment of

sentence entered October 25, 2013, following his conviction of driving under

the influence (DUI)--general impairment, 75 Pa.C.S.A. § 3802(a)(1),

DUI--highest rate, 75 Pa.C.S.A. § 3802(c), and failure to signal a turn,

75 Pa.C.S.A. § 3334(b). Appellant was sentenced to five years’ intermediate

punishment with six months of electronic home monitoring. We affirm.

     The trial court set forth the pertinent facts as follows:

                 In the instant case[,] the testimony showed
           that [appellant] was operating a motor vehicle in the
           Borough of Manor on March 25, 2012.                At
           approximately 2:15 a.m. in the morning[,] the
           appellant approached a stop sign located on Main
           Street in Manor Borough. The stop sign is located at
           the intersection of Main Street in Manor Borough and
           State Route 993.      The officer testified that the
           vehicle operated by [appellant] stopped at the stop


* Retired Senior Judge assigned to the Superior Court.
J. S61010/14


            sign and then proceeded to make a left-hand turn
            from Main Street onto State Route 993.

                  The police officer further testified that the
            appellant turned his vehicle from Main Street left
            onto State Route 993 without the use of a turn
            signal.

                  The officer testified that he stopped the
            operator of the vehicle for failure to use a turn signal
            at the stop sign when he had proceeded from Main
            Street as he changed lanes and direction of travel
            onto State Route 993.

                  As a result of stopping the motor vehicle[,] the
            police officer indicated that there was an odor of
            alcoholic beverage on the appellant, that his eyes
            were bloodshot and glassy and that he had slurred
            speech.     The officer further testified that the
            appellant unsatisfactorily performed field sobriety
            tests and that he was placed under arrest for driving
            under the influence of alcohol to a degree which
            rendered him incapable of safe driving. Eventually
            [appellant] submitted to a blood alcohol test and his
            blood alcohol level was determined by the
            Pennsylvania State Police crime laboratory to be a[t]
            .254 percent.

Trial court opinion, 1/17/13 at 2-3.

      A preliminary hearing was held on May 22, 2012, and all charges were

held for court. On January 23, 2013, appellant filed a motion to suppress

claiming Officer Justin Susich of the Manor Borough Police Department

lacked probable cause to stop his vehicle because there is no duty to signal

at a stop sign.   The suppression court, relying on the preliminary hearing

transcript, denied the motion on January 25, 2013. Following a bench trial




                                       -2-
J. S61010/14


on October 25, 2013, appellant was convicted and sentenced as previously

indicated.

      Appellant filed a timely notice of appeal and complied with the trial

court’s order to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P., Rule 1925(b), 42 Pa.C.S.A.     Appellant presents two

questions for our review:

             I.    DID THE APPELLANT’S LACK OF USE OF A
                   TURN SIGNAL WHEN HE WAS STOPPED AT A
                   STOP SIGN VIOLATE TITLE 75 [Pa.C.S.A.]
                   § 3334(A) OF THE VEHICLE CODE TO GIVE
                   OFFICER JUSTIN SUSICH OF THE MANOR
                   BOROUGH POLICE A LEGAL BASIS TO STOP
                   [APPELLANT] WHILE HE WAS TRAVELLING IN
                   HIS VEHICLE ON THE HIGHWAYS IN THE
                   STATE OF PENNSYLVANIA?

             II.   DID THE COURT ERR IN RULING THAT
                   OFFICER SUSICH HAD PROBABLE CAUSE TO
                   SUPPORT    A  VEHICLE STOP   OF  THE
                   APPELLANT’S VEHICLE?

Appellant’s brief at 1.

      Appellant concedes that he did not use his turn signal.       Appellant

argues the statute governing duties at stop signs, 75 Pa.C.S.A. § 3323 of

the Motor Vehicle Code, does not include the use of a turn signal. Based on

that section, appellant argues a driver is not required to indicate his

intention to turn left or right to other drivers. Appellant goes on to argue

because the legislature has set forth the duties of the driver at a stop sign,

he does not believe the court can read 75 Pa.C.S.A. § 3334, Turning




                                    -3-
J. S61010/14


Movements and Required Signals, to require a driver to perform a “vain

and useless act.” (Appellant’s brief at 15.)

      We begin our discussion by pointing out appellant was not charged

with a violation of Section 3323. Officer Susich testified appellant stopped at

the stop sign at the intersection of Main Street and State Route 993.

Officer Susich stopped appellant’s vehicle based on his belief that appellant

violated Section 3334, which in pertinent part, provides:

            § 3334.      Turning movements and required
            signals

            (a)   General rule.--Upon a roadway no
                  person shall turn a vehicle or move from
                  one traffic lane to another or enter the
                  traffic stream from a parked position
                  unless and until the movement can be
                  made with reasonable safety nor without
                  giving an appropriate signal in the
                  manner provided in this section.

            (b)   Signals on turning and starting.--At
                  speeds of less than 35 miles per hour, an
                  appropriate signal of intention to turn
                  right or left shall be given continuously
                  during not less than the last 100 feet
                  traveled by the vehicle before turning.
                  The signal shall be given during not less
                  than the last 300 feet at speeds in
                  excess of 35 miles per hour. The signal
                  shall also be given prior to entry of the
                  vehicle into the traffic stream from a
                  parked position.

75 Pa.C.S.A. § 3334.

      Based on the plain language of Section 3334, the use of an

appropriate signal is required anytime someone is turning. It is clear from


                                     -4-
J. S61010/14


the above language that the legislature intended to require signals to be

used anytime a vehicle turns or changes lanes. As such, it was appellant’s

duty when turning, not when stopping, that resulted in the violation.

      Appellant contends the use of a turn signal is only required in three

situations:     first, when the motorist is going to change lanes at a speed

above 35 miles an hour; second, when the motorist is moving but traveling

at less than 35 miles an hour; and third, when a car is in a situation of no

movement and is in a “parked position.” Appellant notes that the definition

of “parked” does not include a vehicle stopped at a stop sign. (Appellant’s

brief at 16.)

      We believe the language of Section 3334(b) makes clear the manner

in which a turn signal is to be used. A vehicle traveling at speeds less than

35 miles per hour must give an appropriate signal of intention to turn right

or left continuously during not less than the last 100 feet traveled by the

vehicle before turning. It is obvious that a vehicle approaching a stop sign is

traveling at less than 35 miles per hour. Therefore, a driver must signal not

less than 100 feet before turning. Since appellant did not signal at all, he

did not signal in the manner required by the statute.

      In support of our holding, we note the recent case of Commonwealth

v. Brown, 64 A.3d 1101 (Pa.Super. 2013).         In Brown, appellant argued

that the lane from which he was turning was designated for left lane turns

only, giving him no option other than to turn left. Appellant did not use his



                                     -5-
J. S61010/14


signal because he argued being in the lane is already a signal of his intention

to turn.     In rejecting appellant’s argument, the Brown court stated, “The

statute requires use of a signal lamp or a hand signal when making a turn,

and provides no exception for turns made from a lane designated for turns

only.”    Id. at 1106.    Thus, the officer was justified in initiating the traffic

stop.     Instantly, it does not appear appellant was in a designated turning

lane; however, the statute specifically provides that no person shall turn a

vehicle without giving an appropriate signal.          The statute provides no

exception to this requirement, and absent legislative direction, we decline to

create an exception that the legislature did not see fit to include. If a turn is

made from one street to another, a signal is required.

         In his second issue, appellant argues the trial court erred in ruling that

Officer Susich had probable cause to support a vehicle stop of his vehicle. A

police officer has the authority to stop a vehicle when he or she has

reasonable suspicion that a violation of the Motor Vehicle Code has taken

place, for the purpose of obtaining necessary information to enforce the

provisions of the code. 75 Pa.C.S.A. § 6308(b). However, if the violation is

such that it requires no additional investigation, the officer must have

probable cause to initiate the stop.      Commonwealth v. Feczko, 10 A.3d
1285, 1291 (Pa.Super. 2010), appeal denied, 25 A.3d 327 (Pa. 2011).

               Probable cause is made out when the facts and
               circumstances which are within the knowledge of the
               officer at the time of the arrest, and of which he has
               reasonably trustworthy information, are sufficient to


                                        -6-
J. S61010/14


              warrant a [person] of reasonable caution in the belief
              that the suspect has committed or is committing a
              crime.

Commonwealth v. Thompson, 985 A.2d 928, 931 (Pa. 2009) (internal

quotation marks omitted).

              The question we ask is not whether the officer’s
              belief was correct or more likely true than false.
              Rather, we require only a probability, and not a
              prima facie showing, of criminal activity.       In
              determining whether probable cause exists, we apply
              a totality of the circumstances test.

Id. (emphasis in original) (internal citations and quotation marks omitted).

Pennsylvania law makes clear, however, that a police officer has probable

cause to stop a motor vehicle if the officer observed a traffic code violation,

even if it is a minor offense. Commonwealth v. Chase, 960 A.2d 108, 113

(Pa. 2008).

      In this case, Officer Susich testified that he witnessed appellant fail to

use a turn signal when turning left onto State Route 993 from Main Street.

(Notes of testimony, 5/22/12 at 9, 19.) It is clear that Officer Susich had

articulable and reasonable grounds to suspect that appellant violated

Section 3334(a) pertaining to turning movements and required signals.

There is no question that Officer Susich had probable cause to stop appellant

for a violation of the Motor Vehicle Code. Simply stated, if a turn is made

from one street onto another, a signal is required.                  Because appellant

committed     a   traffic   violation   by   failing   to   signal   before   his   turn,

Officer Susich was authorized to make a traffic stop.


                                         -7-
J. S61010/14


     Accordingly, the judgment of sentence is affirmed.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/14/2014




                                   -8-